IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTlllCT OF TEXAS

DALLAS DIVISION
TIMOTHY EDWARD STRONG, )
)
Petitioner, )
)
v. )
)
STATE OF TEXAS, )
)
llespondent. ) Civil Action No. 3118-CV-3329-C-BK

ORDER
The Court has reviewed the Findings, Conclusions, and Recornrnendation of the United

States Magistrate Judge, filed January l6, 2019. Petitioner failed to file any obj ection.

 

lt is therefore ORDERED that the Findings, Conclusions, and llecornrnendation is
hereby ADOPTED as the findings and conclusions of the Court.

F or the reasons stated in the thorough and Well-reasoned Findings, Conclusions, and
llecomrnendation, Petitioner’s Motion for Time Extension to File a Petition Under 28 U.S.C.
§ 2254 is DISMISSED WITHOUT PREJUDICE for Want of prosecution

All relief not expressly gr;izted by this Order is DENIED.

  

SO ORDERED this 5 day of February, 2 9.

   

CUl\/I f
§E l DSTATES DlSTlllC JUDGE

